First of all, please
convey to His Excellency, Ambassador Insanally, my
congratulations on his election to the presidency of the forty-
eighth session of the United Nations General Assembly.
This session of the General Assembly is being held at a
point in time in which the United Nations is being asked to
play a constructive role in many fields. The onerous task of
helping to respond to this challenge rests on his capable
shoulders. I should like to wish him every success in his
task and I pledge the full support of the delegation of the
Kingdom of the Netherlands.
The world is balancing between great hope and
immense suffering. Walls have tumbled not only in Europe.
In the Middle East two courageous leaders, Prime Minister
Rabin and Chairman Arafat, have set out on the road to
reconciliation between their people. In South Africa
Mr. Mandela and President De Klerk showed similar courage
in breaking with the past and ushering in a new democratic
South Africa. At the same time, we see violence of many
kinds raking the face of the Earth. From Angola to Bosnia
villages are being destroyed and innocent people are
slaughtered in cold blood.
The future of Russia as well is crucial to our hopes. A
democratic Russia at peace with itself and its neighbours is
a major element of international stability. In Russia, too, we
see a courageous statesman trying to break with the past:
President Boris Yeltsin. I join many others in expressing my
full support for his efforts to consolidate democracy in
Russia.
The end of the cold war created a historic opportunity
to shape a more just and peaceful world. History will judge
us severely if we let this opportunity slip through our hands.
Strengthening international peace and security involves
a broad range of efforts. It is now widely recognized that
"security" cannot be viewed in military or political-military
terms alone. A broader definition is called for. Indeed, last
year’s summit meeting of the Security Council emphasized
that non-military sources of instability in the economic,
social, humanitarian and ecological fields can be threats to
peace and security as well. The traditional distinction
between conflicts between States and conflicts within States
is also becoming blurred. Bloodshed within a State tends,
sooner or later, to spill across national borders. This, of
course, raises the issue of sovereignty. How do we define
sovereignty at a time of increasing interdependence and
increasing mutual vulnerability? Sovereignty is certainly an
important principle of international law. But this principle
can never have been intended to shield from the outside
world dictators who massacre their own people. Nor can it
be intended to allow the perpetuation of large-scale suffering
and death in a State that has collapsed into anarchy. At
times the international community can indeed have a moral
duty to intervene. And at times it can be necessary for the
United Nations to take over the de facto exercise of
sovereignty in such a shattered State to allow it to be rebuilt.
We must hope that this will succeed in Somalia. We can
take heart from current developments in Cambodia, which
prove that such ambitious ventures can succeed.
A number of recent resolutions of the Security Council
have broken new ground by extending international
responsibility to encompass the plight of individual countries
such as Somalia and Bosnia. Thus the definition of what
constitutes a threat to international peace and security has
gradually been widened.
In his recent speech in Quebec, Secretary-General
Boutros Boutros-Ghali discussed the issue of "conflict
situations within nations". He said:
"It is these new conflicts which are most
threatening to international peace today and which
are most damaging to the rights of individuals".
On that occasion the Secretary-General called for "a
new diplomacy for democracy and human rights". I believe
22 General Assembly - Forty-eighth session
that this idea is a valuable addition to our "Agenda for
Peace".
Let me mention here the United Nations Conference on
Human Rights, which opened up new possibilities for
improving the protection of human rights. After a difficult
start, the outcome of the Conference was certainly gratifying.
The Final Document contains important recommendations
for further steps, which should now be implemented.
Thus, the Kingdom of the Netherlands would like to
underscore the urgent appeal of the Conference to the
Secretary-General and the General Assembly to increase
drastically the funding of the United Nations Centre for
Human Rights. It is of crucial importance that in the course
of this session of the General Assembly the post of high
commissioner for human rights be created, and the broad
outline of the mandate established. This session will also
provide us with an opportunity to tackle one of the most
heinous categories of human rights violations - that of grave
war crimes - through the establishment of the International
War Crimes Tribunal. The Kingdom of the Netherlands,
with its rich tradition in the field of international law, is
proud to have been asked to host the Tribunal in The Hague.
The increasing responsibilities that the United Nations
is called upon to shoulder emphasize the twin requirements
of legitimacy and effectiveness. This brings us to the heart
of the debate on enlargement of the Security Council.
Clearly, we must be careful not to jeopardize the
decision-making ability of the Security Council by making
it unwieldy. However, I would favor extension of the
Council by the inclusion of a few major countries, provided
that they were willing and able to carry the share of
collective responsibility that went with their membership.
The "Agenda for Peace" invites us to take a broader
view of the task of maintaining peace and security. It
rightly stresses the need for early warning and early action
with regard to a crisis; or - even better - preventive action.
Developments in the former Yugoslavia and in other trouble
spots of the world have once again confirmed that the longer
a crisis is allowed to fester, the more difficult it is to bring
it under control, and the higher the cost of such action.
I believe that, in this light, we should try to rethink the
interrelationship of the various instruments of crisis
management. Diplomatic efforts, economic sanctions and
military pressure should not necessarily be viewed as
sequential but, rather, as an integrated set of instruments.
Peacemaking, peace-keeping and post-conflict peace-building
require the full range of United Nations instruments,
including those of the humanitarian and socio-economic
sectors.
The enormous increase in the number and scope of
United Nations peace-keeping operations confronts us all
with a daunting task. Moreover, in many cases the
environment in which these operations take place has
changed: whereas, previously, peace-keeping operations
tended to be conducted in a benign environment, where all
parties benefited from the implementation of a limited
mandate, now peace-keepers often operate in a hostile
climate, where one or more parties frown upon the United
Nations presence and the Organization’s mandate. This
means that many operations these days are fraught literally
with physical danger for United Nations personnel - civilian
as well as military - and that privileges and immunities are
often violated. No longer does the blue flag automatically
command respect, and this directly affects the credibility of
the United Nations. Consequently, mandates now tend to be
stronger than before, and often they are explicitly based
upon Chapter VII of the Charter.
The changing character of peace-keeping operations
requires personnel with different qualifications. Well-trained
soldiers used to be able to do the job; today we require also
specialized units in the field of logistics, staff officers with
experience in multinational operations, mine-clearing experts,
and so on. On the civilian side, police officers, electoral
experts, administrators and human-rights specialists are
indispensable for integrated operations.
Increasing recourse to the United Nations, particularly
when it comes to initiating peace operations, is pushing the
United Nations to the limits of its organizational and
financial resources. This means that in the future the United
Nations will have to rely more on regional organizations and
structures to carry out peace operations and other missions.
The Charter makes provision for this, and the
Secretary-General has advanced a similar proposal in his
"Agenda for Peace". On one hand, this will relieve the
United Nations of some of its commitments; on the other, it
will enable regional organizations or structures with greater
first-hand knowledge of the conflicts in their parts of the
world to contribute more effectively to resolution of the
underlying problems.
There are no standard formulas which dictate how these
interlocking institutions should interact, and each case will
have to be looked at individually to determine which form
of cooperation is most suitable.
Forty-eighth session - 29 September l993 23
The Kingdom of the Netherlands has consistently
endeavoured to make a high-grade contribution to effective
peace operations, to which we feel committed as a Member
of the United Nations. The present reorganization of the
Netherlands armed forces is specifically geared to enabling
our country to participate even more broadly, speedily and
effectively in future peace-keeping operations.
The Netherlands believes that adequate preparation and
efficient supervision are crucial to the success of peace
operations and has accordingly made a number of military
officials available to the United Nations.
As peace operations increase in number and scope, so
does the need for support from the Secretariat. The
Secretariat should be able to expand - and to contract - in
proportion to the need for peace-keeping tasks. Whenever
expansion is required it should take place at an early stage.
The preparation, planning and budgeting that precede the
actual operation are precisely the elements that are essential
to its success. The budgets currently proposed to the
General Assembly for setting up new peace operations are
inadequate. This not only makes it difficult for the Member
States to reach decisions on the funding of operations, but
also indicates that, at the time the budgets are presented,
there is no complete picture of the way the operation is to be
set up. Obviously, if the number of peace operations
decreases, the additional staff at the Secretariat will also no
longer be necessary. What I am suggesting here is that any
reinforcement be temporary, flexible and prompt.
Apart from proper planning and training, adequate
staffing and a satisfactory level of supervision - all of which
are indispensable to the success of a peace operation - it is
important that United Nations peace forces be on the spot as
soon as possible after the decision to deploy them has been
made. Otherwise, there is a danger that hostilities will be
resumed and thus that the basis for successful
implementation of the Security Council mandate will have
disappeared before the forces are in position. Speed is
therefore of the essence if the use of greater force is to be
avoided.
This is possible only if there is a clear picture of the
forces that can be made available to the United Nations at
short notice. In this connection, the Netherlands welcomes
the formation of the stand-by forces planning team, which is
engaged in formulating a concept and drawing up an
inventory of rapid deployment forces. The Netherlands has
undertaken to communicate by the end of 1993 which Dutch
units could be eligible for designation as stand-by forces.
The final decision concerning possible deployment of troops
will of course always rest with the Netherlands Government.
The growing demands on the United Nations system
can be met only if standards of management, administration
and accountability are high. The responsibility for
determining and maintaining these standards lies first and
foremost with ourselves as Member States. It is our
responsibility to indicate clear priorities, to ensure
consistency in the decisions taken by different United
Nations commissions and governing bodies, and to provide
the financial resources required to meet agreed priorities.
Much criticism levelled against the Organization
indicates a genuine need to improve the functioning and
management of the Secretariat. Part of this criticism has its
roots in the way Member States discharge their
responsibilities: the failure of Governments to set priorities,
the adoption of resolutions with unclear objectives and the
failure to pay assessed contributions cannot be blamed on
the Secretariat.
I am convinced that the vast majority of United Nations
staff members are dedicated and loyal international civil
servants. We owe them our respect. In areas ranging from
the direct provision of health care to non-proliferation of
nuclear weapons, many of them work under difficult
conditions, some even risking their lives.
But despite the quality and commitment of its staff, the
Secretariat should take a long hard look at its own
management structure. Key phrases such as management by
objectives, transparency and accountability must become
household words in United Nations vocabulary. Line
managers must be given greater responsibility and should be
held accountable for the attainment of predetermined
objectives.
Moreover, the Secretariat should respond to criticism in
a more satisfactory manner: first of all, by ensuring that
justified criticism is acted upon and that corrective measures
are taken without delay; and, secondly, by promptly refuting
false allegations. In short, the public relations of the United
Nations need improvement.
The Secretary-General has taken several commendable
initiatives to restructure the Secretariat. The first changes
were introduced in the political sectors, and this year the
social and economic sectors were reorganized. This
restructuring has provided a solid basis for improving
effectiveness and coordination. But further measures are
required. It is important to maintain the momentum and to
24 General Assembly - Forty-eighth session
provide clear perspectives for United Nations staff members:
they should not be kept in the dark about their future status
and about the direction of reform. Lingering uncertainty has
affected staff morale and thus staff effectiveness.
I have already said that Member States have a
responsibility to provide financial resources for agreed
priorities and mandated activities. The United Nations
cannot be run on a shoestring. Year after year the
Organization suffers from long delays in the receipt of
assessed contributions. As a result, mandated activities can
be implemented only in part or after substantial delay. In
the area of peace-keeping, troop contributors unfortunately
have to be prepared and able to provide long-term advance
financing for peace-keeping operations.
This lack of discipline among Member States forces the
Secretariat to spend a great deal of energy attempting to
solve incessant liquidity problems. The painful paradox is
that the Secretariat’s relative success at shoestring budgeting
seems to contribute to a further deterioration in payment
discipline among Member States. Moreover, the burden of
keeping the United Nations in business now lies unfairly
with those Member States who make their payments
promptly and in full.
A number of Member States appear to make partial
payments as an expression of their dissatisfaction with
certain aspects of the Organization’s work. The United
Nations does not serve an à la carte menu: dissatisfaction
should be voiced in debate and by force of argument, not by
withholding assessed contributions.
We shall be considering the recommendations of the
Volcker-Ogata report on the financing of the United Nations
system during this session. The merits of many of the
recommendations are obvious, but generally speaking they
can only help to alleviate the immediate problems; they do
not go to the heart of the matter. Ultimately, the only
solution to the Organization’s financial problems - and this
cannot be stated often enough - is prompt and full payment
of assessed contributions by all Member States.
While we insist that Member States meet their financial
obligations, we also expect the Secretariat to use its financial
resources in an efficient and effective manner. Some
Member States have suggested the establishment of new
financial control mechanisms. These proposals may have
merits, but we should not lose sight of the fact that a number
of control mechanisms already exist. I believe that a critical
review of the functioning of the present mechanisms is in
order before we decide upon new structures.
But auditing alone is insufficient. The structure of the
Organization must be such that financial and administrative
mismanagement is prevented. Line managers, for example,
must be held accountable for budgets under their control. In
recent years the Netherlands delegation has presented several
ideas aimed at the improvement of the management of
United Nations programmes, and these have subsequently
been adopted by the General Assembly.
In addition, I advocate greater cost-awareness, not only
among United Nations staff but also, and especially, among
Member States. It is relatively simple to request the
Secretary-General to undertake new activities, call additional
meetings or produce reports on a variety of issues. But we
must ask ourselves each time whether these requests meet a
real need, as they compete for strained financial and staff
resources.
Although the resources of the United Nations are
limited, genuine priorities must be met. In this respect, at
this session the General Assembly will face a particularly
difficult task. It will have to determine which activities will
receive priority under the regular budget for 1994 and 1995.
As new priorities emerge, a number of activities will have to
be reduced or even eliminated altogether. We have to live
within our means. The Netherlands believes that additional
resources are needed most to strengthen the capacity of the
United Nations in the area of human rights, to improve the
Secretariat’s capacity to plan and manage peace-keeping
activities and to ensure the effective coordination of
humanitarian and emergency operations.
So far I have addressed a number of conditions that
will have to be fulfilled if the United Nations is to respond
effectively to the new challenges confronting it. A sound
financial basis, effective management and the availability of
qualified personnel, both at the Secretariat and in the context
of peace operations in the field, are the material
requirements which must be met. However, no less crucial
is the determination actually to implement the resolutions
adopted by the Security Council. Decision-making in the
Council should reflect the combined political will of its
members - acting on behalf of the United Nations Member
States - actually to translate their words into action where
necessary, once the material conditions have been fulfilled.
Too often in the recent past, there has been a failure to take
decisive action despite a declared willingness to do so when
such action was both necessary and justified.
Irrespective of the detrimental effect this can have on
peace operations themselves, it can also cause irreparable
damage in the long term to the standing and credibility of
Forty-eighth session - 29 September l993 25
the United Nations as a whole. Let me be clear about this:
I am not advocating resort to military action at the drop of
a hat. But if the Security Council draws a line and says that
if the line is crossed military action will be taken, it must be
prepared to fulfil this pledge. If such a course proves
impossible, then the mandate was not adequately tailored to
the situation. If, on the other hand, the mandate is adequate
but the Council lacks the will to carry it out, its apparent
determination is nothing but an empty threat. Either way,
the credibility of the Organization is dealt a severe blow. If
this occurs too often, we run the risk that the new decisive
United Nations of the post-cold-war era will become a paper
tiger, making decisions that it cannot or will not put into
practice. This must not be allowed to happen.
Now, more than ever, we need a decisive United
Nations and a firm commitment on the part of the Member
States. The United Nations needs Member States that pay
their dues, provide the Organization with the necessary
human resources and have the political will to carry out the
decisions which they have collectively arrived at. The
Member States need a United Nations which is able to
perform those tasks, which operates efficiently and
effectively and which can be made accountable for the
resources entrusted to it. It is the wish of the Kingdom of
the Netherlands that this forty-eighth session of the General
Assembly will bring us closer to achieving these aims.
